Citation Nr: 0947294	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-18 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disability.

2.  Entitlement to service connection for psoriasis, to 
include Grover's disease.

3.  Entitlement to service connection for residuals of 
melanoma.  

4.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD) and panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1964 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for a liver disability, psoriasis (also claimed as Grover's 
disease), melanoma, and PTSD.

The issues have been re-characterized to comport to the 
medical evidence of record.  See Clemons v. Shinseki, No. 07-
0558 (U.S. Vet. App. Feb. 19, 2009) (per curiam order) 
(noting that the use of "condition(s)" in regulation 38 
C.F.R. § 3.159(a)(3) indicates that a single claim can 
encompass more than one condition and that an appellant can 
reasonably expect that alternative current conditions within 
the scope of the filed claim will be considered).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

The issue of entitlement to service connection for psoriasis, 
to include Grover's disease, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A liver disability was not diagnosed in service or for 
many years thereafter, and the preponderance of the competent 
evidence is against a finding that the current liver 
disability is related to service.

2.  Melanoma was not diagnosed in service or for many years 
thereafter, and the preponderance of the competent evidence 
is against a finding that the current residuals of melanoma 
is related to service.

3.  An acquired psychiatric disability, to include PTSD and 
panic disorder, was not diagnosed in service or for many 
years thereafter, and the preponderance of the competent 
evidence is against a finding that the current acquired 
psychiatric disability is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a liver 
disability have not been met.  38 U.S.C.A §§ 1101, 1110, 
1112, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for residuals of 
melanoma have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).  

3.  The criteria for service connection for an acquired 
psychiatric disability, to include PTSD and panic disorder, 
have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2007.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

A medical examination was not provided regarding the 
existence or etiology of the claimed liver, residuals of 
melanoma, or acquired psychiatric disabilities.  VA's duty to 
assist doctrine does not require that the Veteran be afforded 
a medical examination, however, because there is no competent 
evidence, including any continuity of symptomatology, 
indicating an association between an in-service injury, 
disease, event, or exposure, and the current claimed 
disabilities.  See, McLendon v. Nicholson, 20 Vet. App. 79, 
82-83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 
38 C.F.R. § 3.159 (c).  

VA has obtained service treatment records (STRs) and assisted 
the Veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claim file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for a liver disability, 
residuals of melanoma, and an acquired psychiatric 
disability, to include PTSD and panic disorder.  He claims 
that he was told by a doctor at VA that the spot on his liver 
could be from short term herbicide exposure, that his 
melanoma is related to working for 12-14 hours per day 
unloading supplies in the sun, and that his PTSD is related 
to seeing burn victims being transported across his ship and 
being informed that one his best buddies was killed on a 
river boat patrol.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Where certain chronic diseases, including cirrhosis of the 
liver, psychoses, and sarcoidosis and malignant tumors 
(cancer including skin cancer) become manifest to a degree of 
10 percent within one year from the date of separation from 
service, such disease shall be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has a current liver disability, residuals of 
melanoma disability, and an acquired psychiatric disability.

VA treatment records dated in January 2003 note that the 
Veteran was given an assessment of elevated liver function 
tests.  VA treatment records dated in June 2004 note that the 
Veteran was given an assessment of elevated liver function 
tests due to fatty liver and questionable statin, negative 
for hepatitis B and C.  VA treatment records dated in March 
2007 note that the Veteran has a past medical history of 
elevated liver function tests.  

VA treatment records dated in March 2007 note that the 
Veteran has a history of melanoma on his back and that it was 
treated with excision 7 years ago, and that the Veteran was 
given an assessment of history of melanoma, no evidence of 
recurrence.  VA treatment records dated later in March 2007 
note a past medical history of malignant melanoma skin, not 
otherwise specified.  

VA treatment records dated in September 2002 note an 
assessment of panic disorder.  January 2009 VA mental health 
triage notes indicate that the Veteran denied suicidal or 
homicidal thoughts, or any psychotic symptoms.  The Veteran 
saw causalities when he would take food to hospital ships, 
but denies being in combat and denies any PTSD symptoms then 
or now.  An impression of panic attacks was given.  

There is no medical evidence of record indicating that the 
Veteran now has, or ever has had, PTSD.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (noting that in the 
absence of proof of a present disability, there can be no 
valid claim).  Under 38 C.F.R. § 3.304(f), service connection 
for PTSD requires medical evidence of a diagnosis of PTSD.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  Thus, the Board 
finds that the Veteran does not have PTSD, and whether his 
claimed stressors have been corroborated is irrelevant.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).   

VA treatment records reflect that the Veteran reported panic 
attacks starting in approximately 2005, although he also 
claimed he "passed out" in 1998.  In any event, the Veteran 
attributes his panic attacks to stressful conditions long 
after discharge and has never reported to medical personnel 
that they were, in any way, related to service.  There is, in 
fact, no evidence of record relating his panic attacks to 
service.

STRs do not indicate that the Veteran had any complaints of, 
or treatment for, any type of liver disability or injury, any 
type of cancer, or any psychiatric disability while in 
service.  The Veteran's December 1967 separation examination 
notes that clinical evaluation revealed that the Veteran had 
a normal abdomen and viscera, endocrine system, and skin and 
lymphatic system, and was normal psychiatrically.  Laboratory 
findings were noted to be negative.  The Veteran claims that 
he was exposed to herbicides, lead and zinc chromate from 
paint chips, and 12-14 hours of sunlight per day during 
service.  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 C.F.R. §§ 3.307(a)(6)(iii).  

The regulatory definition (which permits certain personnel 
not actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic.  To establish qualifying 
"service in Vietnam" a Veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a Veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97; see also Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

The Veteran's personnel records show that he was awarded the 
Vietnam Service Medal (VSM) during his service with the Navy.  
The VSM was awarded to all members of the armed forces who 
served in Vietnam and contiguous waters and airspace between 
July 3, 1965 and March 28, 1973.  However, the evidence of 
record, including the Veteran's personnel records, does not 
demonstrate that he had actual duty or visitation in the 
Republic of Vietnam at any time during service and therefore 
he is not entitled to the presumption of exposure to 
herbicides pursuant to 38 C.F.R. § 3.307.  Regardless, the 
Veteran is not claiming service connection for one of the 
listed diseases pursuant to 38 C.F.R. § 3.309 (e), which are 
entitled to presumptive service connection.  

The favorable evidence consists of the Veteran's contention 
that his current liver disability, residuals of melanoma 
disability, and acquired psychiatric disability are related 
to service.

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of a liver disability, 
residuals of melanoma disability, and acquired psychiatric 
disability is dated more than 30 years after the Veteran was 
discharged from active service.  The passage of more than 30 
years before any evidence of the disability weighs heavily 
against a finding that such disability is related to service 
on a direct basis.  See 38 C.F.R. § 3.303.  See also Maxson 
v. West, 12 Vet. App. 453, 459 (1999).  

The negative evidence in this case outweighs the positive.  
Assuming for the sake of argument only that the Veteran was 
exposed to herbicides, lead and zinc chromate from paint 
chips, and 12-14 hours of sunlight per day, and did witness 
the traumatic events he claims, there is no evidence of 
record, other than the appellant's contentions, that his 
current liver disability, residuals of melanoma disability, 
and acquired psychiatric disability are related to any 
disease, injury, traumatic event, or exposure during service.  
The Board notes the Veteran's contentions that his claimed 
disabilities are related to service.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the diagnosis or etiology of his claimed 
disabilities and his views are of no probative value.  And, 
even if his opinion is entitled to be accorded some probative 
value, it does not outweigh the evidence of record, which 
shows that the Veteran's liver disability, residuals of 
melanoma disability, and acquired psychiatric disability did 
not develop for many years after service.  See Jandreau, 492 
F.3d at 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

The first contemporaneous medical evidence of any type of 
psychoses, cancer, or liver condition, is well after the one-
year presumptive period from discharge from service; thus, 
service connection is not warranted on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
a liver disability, residuals of melanoma disability, and an 
acquired psychiatric disability are not warranted.  Gilbert, 
1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 
3.102.


ORDER

Entitlement to service connection for a liver disability is 
denied.

Entitlement to service connection for residuals of melanoma 
is denied.  

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and panic disorder, is denied.


REMAND

The Veteran seeks service connection for psoriasis, to 
include Grover's disease.  He claims that following discharge 
at TI Corpmea he was told that he had dry skin and was given 
lotion as a remedy, but that his rash kept getting worse.  
Finally, a doctor at VA determined he had Grover's Disease.  

The Veteran currently has psoriasis, to include Grover's 
disease.  January 2004 VA treatment records note that the 
Veteran has had a long history of palmo plantar psoriasis for 
years.  VA treatment records dated in January 2005 note that 
the Veteran was given assessments of palmoplantar psoriasis, 
worsening, and Grover's, worsening.  The treating clinician 
noted that the Veteran has had a history of plantar psoriasis 
for many years.  

STRs dated October 1964 note that the Veteran has complaints 
of scalp irritation and a physical examination revealed 
numerous loose particles of skin.  A diagnosis of dandruff 
was given.  

The record contains competent medical evidence of a current 
psoriasis, to include Grover's disease, disability, in 
service treatment for the Veteran's skin, and competent 
evidence, in the form of the Veteran's credible contentions 
that he has had a continuity of symptomatology from service 
to the present and medical evidence showing a long history of 
psoriasis, indicating that there may be an association 
between the Veteran's current disability and service.  
However, there is insufficient medical evidence for the Board 
to decide the Veteran's claim, and a VA medical examination 
must be provided.  See McLendon, 20 Vet. App. at 79; see also 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

The appellant is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA medical 
examination to determine the etiology of 
his psoriasis, to include Grover's 
disease, disability.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
current psoriasis, to include Grover's 
disease, disability is related to service.  

A complete rationale must be provided for 
all opinions.  The claim folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must note and specifically 
address in his opinion the October 1964 
STR.  

2.  Then, any additional development 
deemed appropriate should be accomplished.  
The claim should then be readjudicated.  
If the claim remains denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


